Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/23/2021 and 6/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claims 13 and 15, “wherein positioning the length of composite mycological material on a mold form comprises removing the support layer from the mycological composite material” and “wherein positioning the length of composite mycological material on a flat surface comprises removing the support layer from the mycological composite material”, respectively.

Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:
Claim 1, line 4, “wherein the composite mycological s material” should be changed to -- wherein the composite mycological 
Claims 3 and 5 should end with a period not a comma.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bayer et al. (U.S. Patent Application Publication No. 2013/0224840).
It should be noted that the Applicant’s claims are product by process claims. Therefore, the product covered by each claim is not expressly limited by the process steps set forth in the claim. The product may be limited by elements that can be implied from the steps. Here, the claimed high density rigid molded body appears to be the same as the prior art reference product since both comprise a composite mycological material. 
For claim 1, Bayer et al. disclose a high density rigid molded body (as shown in Fig. 6) comprising a composite mycological material (as discussed in [0013]), wherein the molded body is a fixed structure (as shown in Figs. 6, 8 and discussed in [0106] and [0181]) and the molded body is formed by: obtaining a length of composite mycological material (as shown in Fig. 6 in the cutaway view), wherein the composite mycological material comprises mycelial tissue enmeshed with (as discussed in [0043] and [0050]) a plurality of fibers (as discussed in [0040]); and applying heat and pressure (as 
For claim 2, Bayer et al. discloses the molded body of claim 1, wherein the mycological composite material is further formed by: inoculating a substrate comprising the plurality of fibers with an inoculum of mycelial tissue (as discussed in [0047], [0077], [0078] and [0088]); and incubating the substrate for a sufficient time for the inoculum of mycelial tissue to grow hyphae that enmesh with the substrate to form the composite mycological material (as discussed in [0043], [0142], [0163] and [0164]: “bonded into a cohesive whole”).
For claim 3, Bayer et al. discloses the molded body of claim 2, wherein the plurality of fibers comprises woven fibers (as discussed in [0206] and [0207]: “woven into a fibrous mesh”).
For claim 4, Bayer et al. discloses the molded body of claim 2, wherein the plurality of fibers comprises non-woven fibers (as discussed in [0206]: “material…is laid within the slurry mixture”, [0207]: “material...is fragmented”).
For claim 5, Bayer et al. discloses the molded body of claim 4, wherein the plurality of fibers are selected from a group consisting of: cellulosic fibers (as discussed in [0132] and [0137]: “coco coir”) and synthetic fibers.
For claim 6, Bayer et al. discloses the molded body of claim 1, wherein the mycological composite material is formed by: inoculating a substrate comprising the plurality of fibers with an inoculum of mycelial tissue (as discussed in [0047], [0077], [0078] and [0088]), where the substrate is supplemented with a support layer of porous 
For claim 7, Bayer et al. discloses the molded body of claim 6, wherein the porous material comprises a synthetic material (as discussed in [0192]: the framework may be plastic).
For claim 8, Bayer et al. discloses the molded body of claim 6, wherein the porous material comprises a plastic material (as discussed in [0192]: the framework may be plastic).
For claim 9, Bayer et al. discloses the molded body of claim 8, wherein the porous material comprises a plastic mesh (as discussed in [0192]: the framework may be plastic, flexible or rigid grid as shown in Fig. 14).
For claim 10, Bayer et al. discloses the molded body of claim 1, wherein applying heat to the mycological material comprises applying heat at a temperature ranging from 25C to 2000C (as discussed in [0152]).
For claim 11, Bayer et al. discloses the invention substantially as claimed, but fails to specifically show wherein applying pressure to the mycological material comprises applying pressure ranging from 0.1 pounds per square inch to 1000 pounds per square inch. However, this is a product by process limitation. The product of the molded body of Bayer et al. includes mycological material bound into a fixed structure 
For claim 12, Bayer et al. discloses the molded body of claim 1, wherein applying heat and pressure to the composite mycological material to bond the mycological material into a fixed structure further comprises: positioning the length of composite mycological material on a mold form; and applying heat and pressure to the composite mycological material to bond the composite mycological material into a fixed structure corresponding to the mold form (Language directed to the use of the mold form are product by process limitations. However, as discussed in [0162], [0163], [0164]: “The loose fill particles and fibers have now been bonded into a cohesive whole by the fungi's mycelium producing a rectangular object with a net shape closely matching that of the growth enclosure.”, heat and pressure bind the mycological material into a fixed structure, producing an identical or substantially similar to the molded fixed body as claimed.). 
For claim 14, Bayer et al. discloses the molded body of claim 1, wherein applying heat and pressure to the composite mycological material to bond the mycological material into a fixed structure further comprises: positioning the length of mycological material on a flat surface; and applying heat and pressure to the mycological material using a heated press to bond the mycological material into a fixed structure corresponding to a sheet of mycological material (Language directed to positioning on a flat surface and using a heated press are product by process limitations. However, as discussed in [0154], [0155]: “the two primary faces of the rectangular panel 10 are bonded to two sheets 11 of oriented strand board (OSB). An air-curing adhesive was 
For claim 16, Bayer et al. discloses the invention substantially as claimed, but fails to specifically show wherein obtaining a mycological material comprises: dehydrating the mycological material such that the water content of the mycological material is less than 20% moisture by mass. However, this is a product by process limitation. The product of the molded body of Bayer et al. includes fully dried mycological material (as discussed in [0144] and [0145]), which appears to be identical or substantially similar to molded body as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 15are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. (U.S. Patent Application Publication No. 2013/0224840) in view of Greetham et al. (U.S. Patent Application Publication No. 2015/0033620, as cited by Applicant).

However, Greetham et al. teaches a high density rigid molded body comprising a composite mycological material, wherein the molded body is a fixed structure ([0071]-[0080]) and the molded body is formed by: obtaining a length of composite mycological material, wherein positioning the length of composite mycological material on a mold form and a flat surface comprises removing the support layer (as discussed in [0091]: grid) from the mycological composite material (as discussed in [0091]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the molded body of Bayer et al. to remove the support layer as taught by Greetham et al. for the advantages of allowing the mycelium 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643